Shaw, C. J.
The quarter’s salary of the city marshal, which was to become due on the 1st of January 1842, was a possibility coupled with an interest, and, as such, capable of being assigned. He is chosen for a year; and the fact, that he was liable to be removed at the will of the mayor and aldermen, merely made the contract defeasible. But a defeasible or voidable contract in force is a good ground upon which an interest may be raised, until defeated. A tenant at will has an interest in the soil and its produce, until the determination of the tenancy by one of the parties. One who holds land by grant, on a condition subsequent, has a full dominion over the land, and its rents and issues, until the happening of the condition.
In the case decided by Williams, C. J. it was merely held that an attachment of a schoolmaster’s salary would not hold, if made before a quarter’s salary was due; because, at the time of the attachment it was not due, and of course there was no credit to be attached, even if the contract for a year’s service was not *340entire and indivisible, as the judge was inclined to think it The validity of the assignment, in that case, was not in question, because the assignment was made after the attachment.

Trustee discharged.